Citation Nr: 0732745	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  05-26 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for left ankle 
disability, including arthritis, claimed as secondary to a 
service-connected right ankle disability.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to June 
1968. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from August 2004 and October 2005 rating 
decisions by the Nashville, Tennessee, Regional Office (RO) 
of the Department of Veterans Affairs (VA), which denied 
entitlement to the benefits currently sought on appeal.

The issue of service connection for left ankle disability is 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Bilateral hearing loss was not exhibited in service.

2.  Tinnitus was not exhibited in service.

3.  The record does not contain competent evidence showing a 
diagnosis of hearing loss or tinnitus that is related to 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated August 2005, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the claims for service connection for 
bilateral hearing loss and tinnitus; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide.  The veteran was 
essentially instructed to submit any evidence in his 
possession that pertained to his claim.   

In July 2006, the veteran was notified of the procedures by 
which initial disability ratings and effective dates are 
established.  Although his claim was not readjudicated 
thereafter, because service connection is denied, any 
question as to the appropriate disability rating or effective 
date is moot, and there can be no failure to notify prejudice 
to the veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c).  Service medical records have been associated 
with the claims file.  The veteran has indicated that no 
treatment records are available.  

The Board has considered whether a VA examination was 
required in this case under the duty to assist provisions 
codified at 38 U.S.C.A. § 5103A(d) and found at 38 C.F.R. § 
3.159(c)(4).  See McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).  Factors to consider in determining whether an 
examination is necessary include evidence of a current 
disability, and whether there is evidence that the disability 
may be associated with the veteran's military service but 
that is insufficient to make a decision on the claim.  Id.

The evidence of record is such that the duty to obtain a 
medical examination is not triggered in this case.  The 
veteran has not provided evidence showing diagnosis or 
treatment of the claimed disorders during his period of 
service or within one year of separation.  Nor is there a 
later diagnosis showing that the veteran currently suffers 
from hearing loss or tinnitus.  Since there is no medical 
evidence of a disability, there is no requirement to obtain a 
VA medical examination in this case.  See McLendon, 20 Vet. 
App. at 85-86.  The duties to notify and assist have been 
met.


Service Connection

The veteran served with a mechanized infantry battalion, and 
attributes his claimed hearing disorder to exposure to loud 
noise during his active service.   His military occupational 
specialty was light weapons infantryman and he was awarded a 
Marksman Badge.  Thus, his statements concerning exposure to 
loud noises are credible.  See 38 U.S.C.A. § 1154(a) (West 
2002).

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303.  There must be medical evidence of 
a current disability, medical or lay evidence of in-service 
incurrence or aggravation of a disease or injury, and medical 
evidence linking the current disability to that in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The service medical records do not reflect complaints or 
findings of a hearing loss or tinnitus.  Audiometric 
examinations at induction and separation examinations were 
within normal limits and there were no findings of tinnitus 
or any hearing defect.  Moreover, the veteran has not 
submitted any medical evidence of a current hearing 
disability or a diagnosis of hearing loss or tinnitus.  
Without evidence of a current disability, service connection 
cannot be granted.

The Board has considered the veteran's assertions that he 
suffers from bilateral hearing loss and tinnitus that are 
related to service.  While the veteran is qualified to make 
observations regarding exposure to acoustic trauma and 
describe any symptoms he experienced, he is not authorized to 
offer an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   
 
After consideration of all the evidence of record, the Board 
finds that the preponderance of evidence is against the 
claim.  Thus, the benefit-of-the-doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Service connection for 
bilateral hearing loss and tinnitus is therefore denied.


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  


REMAND

In April 2004, the veteran filed a claim for service-
connection for arthritis of both ankles.  In correspondence 
dated May 2004, he requested a VA examination of both ankles.  
In July 2004, the RO scheduled the veteran for an 
examination, but asked that the examiner provide an opinion 
only as to the condition of the veteran's right ankle.  

During the evaluation, the VA examiner briefly examined the 
left ankle.  While there was no obvious pain or limitation of 
motion in the left ankle, the examiner noted "mild" 
crepitus.  No X-rays were ordered and there was no diagnosis 
rendered.  The RO denied the veteran's claim for service 
connection for a left ankle disability on the grounds that 
his VA examination was "normal."  

As noted previously, the Board is required to seek a medical 
opinion if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains competent evidence of a current 
disability, establishes that the veteran suffered an event, 
injury or disease in service, and indicates that the current 
disability may be associated with the in-service event, 
injury or disease.  38 C.F.R. § 3.159(c)(4).  The veteran is 
service-connected for a right ankle disability.  Mild 
crepitus has been detected in the left ankle.  An examination 
is necessary to determine whether the veteran exhibits 
current left ankle disability, and if so, determine its 
etiology.  Specifically, if a current left ankle disability 
was caused or aggravated by a service-connected right ankle 
disability. 

Accordingly, the case is REMANDED for the following action:

1. Schedule an orthopedic examination of 
the veteran to determine the nature and 
etiology of any left ankle disability.  
The examiner should review the claims 
folder prior to the examination and should 
indicate on the examination report that he 
or she has reviewed the claims folder.  A 
copy of this remand should also be 
provided to the examiner. 

For any left ankle disability found, the 
examiner should opine whether there is a 
50 percent probability or greater that it 
was caused by his service-connected right 
ankle disability.  The rationale for any 
opinion should be explained in detail.

2.  Readjudicate the veteran's service 
connection claim for left ankle 
disability, taking into account any newly-
obtained VA opinions.  All applicable laws 
and regulations should be considered.  If 
the benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


